Title: To Thomas Jefferson from John O’Neill, 30 June 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Prince Georges County 30th. June 1806.
                        
                        Nervy Cruilties & the consolidated infamy & Kidnapping of [apes] never equalld in my humble estimation what the following shall in our simple view exhibit to your view.
                            It is therefore not my wish to perplex you with a [topary] introduction to
                            this Subject and shall enumerate as follows. On the arrival of a great personage in the City of Baltimore in the
                            Commonwealth of Maryland some Considerable number of months since He the said personage called by the Sirname of Jerome
                            Buonaparte was introduced to a handsome Female by the Sirname of Patterson. Soon after the introduction matters were
                            regulated for a union & in order to this a Holy father in God had been sent for to bequeath to them the Marriage
                            Ceremony. this being performed to the wishes & wills of that Multifarious Collection concerned the Holy father in God
                            of course imparted to them his best of blessings How beit that some
                            months after this celebrated union had taken place, there was a prospect of an increase of family but during all this
                            time whilst this pleasing mark to those concerned were performing tho’, of but secondary importance to the great work of
                            all which was carrying on in the invisible way & which had been meant to if possible destroy Nations. How beit the Divil lost his aim in what he meant for God is the strangest yet
                            The Chief of the Chief Captains of France, was all this time anxiously waiting the arrival of the news of the Completion of
                            Bridges Plans of Bridges & the formation of Coalitions. Which were no sooner done, than other Chief Captains of the
                            British grade or description were standing by & Swallowed up all their plans &c. like unto a Sea Gull in
                            devouring a collection of small fish. But what is still the most curious part of the business is when the Chief of the
                            Chief Captains of Gaul, was made the Chief of the Chief Captains It was at once, construed, by the wise men & the Chief of
                            the Sanhedrine of the Western World and not improperly too, that as the Chief of the Chief Captains Brother, of Gaul was
                            then resident in the Western World by the Order of his Brother in Gaul, that it was his will that they should at once
                            without delay make of him Chief of the Chief Captains & of the Sanhedrine, And to turn out the Old Chief of the Chief
                            Captains How beit the Chief of the Chief Captains & the whole of
                            the wise men & of the Sanhedrine were exceeding wroth on being
                            informed of the wishes of the Chief of the Chief Captains of Gaul, & declared that they would Order Scribes to go to
                            work to make out Certain writings, to be put into the hands of a wise man & to be sent to the Chief of the Chief
                            Captains of Gaul & its Sanhedrine, to know whether this was dly
                            treatment toward the Chief of the Chief Captains of the Western world Tommy & the members of the Sanhedrine, But when
                            the Chief of the Chief Captains of Gaul had heard all this He was exceeding wroth, & immediately sent for his Brother two
                            floating Castles to carry him home again, but that he must not bring with him his Daxy by any means. How beit then that
                            the Father of the Daxy & whole Tribe of his Came by were exceeding wroth & swore in their indignation that they would
                            join with the King of Britain to be revenged of the Chief of the Chief Captains of Gaul; Now, the Daxy was making ready to
                            go with the disappointed Chief of the Chief Captains of the Western World, in a New floating Castle built for that
                            purpose & after a Short voyage, the Daxy arrived in England where she was directed by Order of the Chief Captain of
                            Gaul & his Brother, to go and lay in, & should what she should be blessed with be a son, it should be Prince of—&
                            heir apparent to the Crown of Great Britain. it so happened that it was a Son & it remains in England now, & the Daxy
                            whilst sick was provided with another of the same age &c, to be sent to the New world to be educated &c
                            for a Chief of the Chief Captains & of the Sanhedrine. But the Daxy is not apprised of this as yet; it is not fair play
                            in the Chief of the Chief Captains of Gaul, to act so, for his own security all together & to the inevitable danger of
                            the lives of Millions at Sea &c, when he thinks fit. It therefore is my Opinion, that the Chief of the Chief
                            Captains of Gaul aught to be told of this and the people over whom he acts as Chief Captain, to be told of the same in
                            order that they might avert the sure danger, Lest the Coalition made by the Chief of the Chief Captains of Gaul with the
                            King of Britain would be calculated to hurt Many of the brave men of Gaul, through the interposition of the Chief of the
                            Chief Captains of Gaul for he is a Murderer, and it is so to wit St. Domingo. Please to read the Universal Spelling book
                            &c, &c, &c, & you’l know more of the intrigues of the Chief of the Chief Captains of Gaul, as
                            well as of the King of Britain & that Sanhedrine under him, with a variety of other matters yet undeveloped, But I will
                            frustrate their Nefarious designs as they mean nothing good to me, but rather meant to have [sat] me out to Britain & their to have made a slave of me, & then to have [impressed] this Country. Keep a look out for your own Security at the next
                            meeting of the Sanhedrine, lest some infamous of your Enemies, might slip you a pill in private. I will give them a King of
                            their own debauching. to witt my own Father, John O’Neill, Stand by me, but now the third coalition is formed all Papists
                            Universal. Ys:
                        
                            Jno: O’Neill
                            
                        
                    